                 Case 2:20-cv-00647-JCC Document 11 Filed 06/11/20 Page 1 of 2




 1                                                   THE HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8
     AMAZON.COM SERVICES LLC,
 9
                                    Petitioner,            No. 2:20:cv-00647-JCC
10
            v.
11                                                         SATISFACTION OF
     DAVID BARSKY,                                         JUDGMENT
12
                                    Respondent.
13

14
            Amazon.com Services LLC (“Amazon”) acknowledges full satisfaction of the judgment
15
     entered against David Barsky on June 10, 2020 (ECF No. 10).
16
            The clerk of the above-entitled Court is hereby authorized and requested to enter full
17
     satisfaction of the judgment on the docket.
18
            DATED this 11th day of June, 2020.
19

20                                                   Davis Wright Tremaine LLP
                                                     Attorneys for Amazon.com Services LLC
21

22                                                   By s/ John A. Goldmark
                                                        John A. Goldmark, WSBA #40980
23                                                      Robert Miller, WSBA #46507
                                                        Sara A. Fairchild, WSBA #54419
24                                                      920 Fifth Avenue, Suite 3300
                                                        Seattle, WA 98104-1610
25                                                      Telephone: (206) 622-3150
                                                        Email: johngoldmark@dwt.com
26                                                               robertmiller@dwt.com
                                                                 sarafairchild@dwt.com
27

                                                                              Davis Wright Tremaine LLP
        SATISFACTION OF JUDGMENT (No. 2:20:cv-00647-JCC) - 1                           L AW O FFICE S
        4826-3615-5578v.3 0051461-002280                                         920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
               Case 2:20-cv-00647-JCC Document 11 Filed 06/11/20 Page 2 of 2




 1                                 CERTIFICATE OF ELECTRONIC SERVICE

 2          I hereby certify that on June 11, 2020, I caused the foregoing to be electronically filed

 3 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4 to those attorneys of record registered on the CM/ECF system.

 5          I hereby certify that I caused the document to which this certificate is attached to be

 6 delivered to the following as indicated:

 7
     David Barsky                                            Messenger
 8   717 100th Terrace                                       Via Electronic Filing
     Plantation, FL 33324                                    Federal Express
 9
                                                             First Class Mail                       
10                                                           Email

11

12          DATED and signed this 11th day of June, 2020 at Redmond, Washington.

13

14

15                                                        Susan Bright

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                Davis Wright Tremaine LLP
       SATISFACTION OF JUDGMENT (No. 2:20:cv-00647-JCC) - 2                              L AW O FFICE S
        4826-3615-5578v.3 0051461-002280                                           920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
